Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hall, J.), rendered December 10, 2007, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress his statements to law enforcement officials and identification testimony.
Ordered that the judgment is affirmed.
The defendant’s contention that his confession to the police was involuntary on the ground that it was induced by trickery is without merit, since there was no indication “that the deception was so fundamentally unfair as to deny due process ... or that a promise or threat was made that could induce a false confession” (People v Tarsia, 50 NY2d 1, 11 [1980]; see People v Pereira, 26 NY2d 265, 269 [1970]; People v McQueen, 18 NY2d 337, 346 [1966]; People v Stokes, 233 AD2d 194 [1996]; People v Ingram, 208 AD2d 561 [1994]; People v Jordan, 193 AD2d 890, 892 [1993]; People v Foster, 193 AD2d 692, 693 [1993]). Further, the lineup identification was not unduly suggestive (see People v Chipp, 75 NY2d 327, 336 [1990], cert denied 498 US 833 [1990]; People v Villacreses, 12 AD3d 624, 625 [2004]; People v Pointer, 253 AD2d 500 [1998]). Fisher, J.P., Lott, Austin and Sgroi, JJ., concur.